DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, and 5-7 are pending in this application.
Claim 4 is canceled.
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to co-pending Application No. 16/385,823, was filed on January 28, 2021.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 USC 103 is improper because:
1) Regarding claim 1, the Johnson and Pinto references fail to disclose, suggest, or render predictable the “wherein the untoward content is selected from a group consisting of explicit words, innuendos, and words or phrases associated with bullying”. More specifically, Applicant contends that the “offensive” messages described in Pinto are subjective and, therefore, markedly distinguishable from Applicant’s claimed invention where the “untoward content” is claimed as specific “explicit words, innuendos, and words or phrases associated with bullying”. Since elements that can be “offensive” in Pinto change from user-to-user and since the “offensive” elements can 
2) Regarding claim 2, the Johnson and Pinto references fail to disclose, suggest, or render the amended claim limitation, “wherein the remedial … synonym”, as recited in claim 2 (REMARKS, on page 8 of 10 – 9 of 10, 2nd paragraph).
However, Examiner respectfully disagrees that the under 35 USC 103 is improper, because:
1) Regarding claim 1, Examiner agrees that the ‘offensive’ messages described in Pinto are subjective, more specifically, a dynamic video game chat personalization system. However, Examiner does not agree that Pinto’s a dynamic video game chat personalization system is markedly distinguishable from Applicant’s claimed invention where the “untoward content” is claimed as specific “explicit words, innuendos, and words or phrases associated with bullying”. Pinto discloses that user computing system 110 includes the model generation system 146 which may be used to generate a personalized prediction model that predicts the offensiveness of a message to a particular user. Based on the generated a personalized prediction model, the output data 174 can be a measure of offensiveness or toxicity of a message and may also identify a reason the message if predicted to be offensive. For example, the toxicity analysis system 140 indicates that the 90% prediction that another message is offensive may be based at least in part on the use of cursing or on the message attacking a user's intelligence. As another example, the toxicity analysis system 140 may predict that a 
In addition, the feature of “the untoward content is selected from a group consisting of explicit words, innuendos, and words or phrases associated with bullying”, as recited in claim 1, does not limiting from subjective/personalized chatting system.
2) Regarding claim 2, Johnson disclose that the rejection action may include instruction(s) to disconnect the communication, operation(s) to disconnect the communication and/or transmission to the gateway server to prompt the gateway server to disrupt the communication (Johnson, [0016]). This is indicative of “the remedial action is selected from a group consisting of muting a recipient speaker, disabling a sender microphone, bypassing transmission of audio to a recipient, playing an audio tone in place of the untoward content, and replacing the untoward content with an audience-appropriate synonym”, as recited in claim 2. 
Therefore, for at least the above reasons, claim 1 is not deemed allowable. Claims 2, 3, and 5-7 depend on and further limit independent claim 1, and are not therefore deemed allowable. Thus the rejection is maintained at this time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US Pub. 2018/0302791) in view of Pinto et al., (US Pub. 2020/0298131, hereinafter Pinto, filed on 2019-03-20).
Regarding claim 1, Johnson discloses a processor-implemented method for chat protection, the method comprising: 
receiving, in a chat session, a user-spoken communication and one or more inputs specific to a software program (Fig. 7, steps 710 and 720, [0027][0070] receiving receive the VOIP communication which includes content and metadata; “analyze metadata and content of the communication to detect a nature of the communication”);
in response to the predicted next communication containing untoward content, performing a remedial action ([0015][0027][0048][0073] and claim 2, “detect one or more undesirability indicators based on the analysis; categorize the VOIP communication to an undesirability level among a plurality of undesirability levels based on a number of detected undesirability indicators; and determine whether to reject or allow the VOIP communication to be routed to the recipient's device based on the undesirability level”).
Johnson does not explicitly teach, however, Pinto does explicitly teach:
predicting a next communication by the user based on the received user spoken communication and the one or more inputs ([0004][0041]  “providing at least the text-based message to the first prediction model to obtain a predicted toxicity of the text-based message; determining that the predicted toxicity of the text-based message satisfies a toxicity threshold; annotating the text-based message based at least in part on the predicted toxicity); and

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Blocking undesirable communications in voice over internet protocol systems as taught by Johnson with the method of applying prediction models to communications in voice over internet protocol systems as taught by Pinto to predict the offensiveness of chat messages within a video game that permits multiple user to play the video game together (Pinto, Claim 15).
Regarding claim 2, Johnson in view of Pinto discloses the method of claim 1, and Johnson further discloses:
wherein the remedial action is selected from a group consisting of muting a recipient speaker, disabling a sender microphone, bypassing transmission of audio to a 
Regarding claim 3, Johnson in view of Pinto discloses the method of claim 1.
Johnson does not explicitly teach, however, into does explicitly teach:
generating a database containing one or more words or phrases that qualify as untoward content based on user preconfiguration; and determining whether the predicted next communication contains untoward content based on a comparison of the predicted next communication and the database (Pinto, [0035][0049] “a prediction model can be used to determine an expected toxicity of a chat message or a probability that a user will consider a chat message offensive based on one or more inputs to the prediction model, such as, for example, historical user ratings of the offensiveness of messages, user attributes, characteristics, or demographics, or characteristics of the video game 112, similar video games, or other video games generally; [0038][0039][0049] historical data  is accessed for a user data repository or a chat data repository).
Regarding claim 5, Johnson in view of Pinto discloses the method of claim 1, and Johnson further discloses:
training a neural network to predict a communication from a user (Johnson, [0050] claim 5 and 6, “train a machine learning model based on the stored one or more 
Regarding claim 6, Johnson in view of Pinto discloses the method of claim 1, and Johnson further discloses:
wherein the one or more inputs are selected from a group consisting of audio transcription for a preconfigured amount of time in the chat software across a series of users, recent events occurring during operation of the software program, and user profile information associated with the software program ([0037]-[0040] a communication history).
Regarding claim 7, Johnson in view of Pinto discloses the method of claim 6.
Johnson does not explicitly teach, however, Pinto does explicitly teach:
wherein the software program is a video game with multiplayer, chat functionality (Pinto, [0035] video game and chatting environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659